Exhibit 10.40

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made the 31st
day of March, 2011, by and among THE ST. JOE COMPANY, a Florida corporation, ST.
JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited liability
company, ST. JOE FINANCE COMPANY, a Florida corporation, the LENDERS listed on
the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.

R E C I T A L S:

The Borrower, the Initial Guarantors, the Administrative Agent and the Lenders
entered into a certain Credit Agreement dated as of September 19, 2008, as
amended by a First Amendment to Credit Agreement dated October 30, 2008, a
Second Amendment to Credit Agreement dated February 20, 2009, a Third Amendment
to Credit Agreement dated May 1, 2009, a Fourth Amendment to Credit Agreement
dated October 15, 2009, a Fifth Amendment to Credit Agreement dated December 23,
2009 and a Sixth Amendment to Credit Agreement dated January 12, 2011 (referred
to herein, as so amended, as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

The Borrower and the Guarantors have requested the Administrative Agent and the
Lenders to (i) waive certain provisions of the Credit Agreement to allow the
Timber Transactions (defined below), (ii) add the definitions of “Cash
Liquidity,” “Development Property” and “Revised Property Schedule”, (iii) amend
the definition of “Identified Mortgaged Property,” (iv) add new subsection
(o) to Section 5.13 of the Credit Agreement and (v) amend Section 4.34,
Section 5.01(c), Section 5.13(h), Section 5.16, Section 5.31 and
Section 5.38(a)(i) of the Credit Agreement. The Lenders, the Administrative
Agent, the Guarantors and the Borrower desire to amend the Credit Agreement upon
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals/Exhibits. The Recitals and all Exhibits are incorporated
herein by reference and shall be deemed to be a part of this Amendment.

SECTION 2. Waiver. The Borrower has advised the Lenders that it and/or one or
more of the Guarantors may from time to time enter into one or more purchase and
sale agreements and/or timber deeds or comparable agreements pursuant to which
the purchaser(s) would be granted the right to maintain, manage, store, cut,
harvest and remove timber from no more than 100,000 acres of the Properties in
the aggregate (each a “Timber Transaction” and collectively the “Timber
Transactions”), subject to the following terms, conditions and



--------------------------------------------------------------------------------

limitations: (i) the term of each such Timber Transaction shall not exceed
twenty years from the effective date of such Timber Transaction; (ii) any
portion of the Property subject to a Timber Transaction shall be released from
any and all timber rights granted in such Timber Transaction upon the completion
or abandonment of the harvesting of timber from such portion of the Property;
(iii) all risk of loss with respect to the timber shall pass to the purchaser at
the closing of the Timber Transaction; (iv) the purchaser shall be required to
conduct its activities on the Property in accordance with the then-current
Silviculture Best Management Practices (“BMPs”) for harvesting timber,
fertilization and other silvicultural activities, as promulgated or amended from
time to time by the Florida Department of Agriculture and Consumer Services; and
(v) the purchaser shall be prohibited, without the Borrower’s prior written
consent, from generating, handling, manufacturing, treating, storing or using
any hazardous or toxic substances (as defined by applicable federal or state
laws and regulations) during its operations on the Property, other than
products, including fuel and oil, used in commercially reasonable quantities,
for operating and maintaining equipment necessary to conduct harvesting
operations and silvicultural activities. In connection with any such Timber
Transaction, and subject to compliance by the Borrower or applicable Guarantor
with the foregoing terms, conditions and limitations, the Administrative Agent
and Lenders hereby waive compliance by the Borrower with, and waive any Default
or Event of Default that may arise in connection with, the covenants contained
within Sections 5.13 and 5.16 of the Credit Agreement solely to the extent such
covenants are related to the consummation of any Timber Transaction. This waiver
does not operate as a waiver of any Credit Agreement provision other than as
explicitly set forth above with respect to Sections 5.13 and 5.16 and does not
operate with regard to any other matter other than in connection with the Timber
Transactions.

Each Lender has been informed by the Administrative Agent or by the Borrower of
the waiver set forth in this Section 2 and has been afforded an opportunity to
consider the same. Each Lender has been supplied by the Borrower or the
Administrative Agent, to the extent requested, with sufficient information to
enable such Lender to make an informed decision with respect to the waiver set
forth in this Section 2.

The Borrower and the Guarantors acknowledge that, except as explicitly waived in
this Section 2, all of the rights, powers and remedies vested in the Lenders
under the Credit Agreement continue to exist, and that the Lenders remain free
to exercise any of their rights, powers and remedies under the Credit Agreement
at any time subject only to the terms, conditions and limitations set forth in
the Credit Agreement and under Applicable Laws.

The waiver set forth in this Section 2 is limited to the matters set forth
herein. Except as set forth in this Section 2, no past, present or future
failure of the Lenders to exercise any rights, powers or remedies under the
Credit Agreement or any other Loan Document shall operate as or be construed to
be a waiver of (i) any right, power or remedy of the Lenders or (ii) any term,
provision, representation, warranty or covenant contained in the Credit
Agreement or any other Loan Document. The Lenders may, subject to the waiver set
forth in this Section 2 and any limitations contained in the Credit Agreement
and the other Loan Documents and Applicable Laws, exercise any such right, power
or remedy at any time. Furthermore, nothing in this Section 2 shall be deemed to
limit, estop or otherwise restrict or prohibit the Lenders from exercising any

 

2



--------------------------------------------------------------------------------

of their rights or remedies under the Credit Agreement, any other Loan Document,
or under Applicable Laws or principles of equity with respect to the occurrence
of any Default or Event of Default other than those expressly waived in this
Section 2, all of which rights and remedies are specifically hereby reserved.
The waiver set forth in this Section 2 shall not constitute a course of dealing
or a waiver of the Lenders’ right to withhold their consent for any similar
request in the future.

SECTION 3. Amendment. The Credit Agreement is hereby amended as set forth in
this Section 3.

SECTION 3.01. Amendment to Section 1.01. The definition of “Cash Liquidity”
shall be added to Section 1.01 of the Credit Agreement in proper alphabetical
order as follows:

“Cash Liquidity” means at any time the sum of: (1) the aggregate cash of the
Borrower and its Consolidated Subsidiaries that are Guarantors and (2) the
aggregate Cash Equivalents of the Borrower and its Consolidated Subsidiaries
that are Guarantors.

SECTION 3.02. Amendment to Section 1.01. The definition of “Development
Property” shall be added to Section 1.01 of the Credit Agreement in proper
alphabetical order as follows:

“Development Property” shall mean:

(1) any Property owned by St. Joe Timberland currently under development as a
residential, commercial or mixed use community, including all lots and parcels
held for sale, all common elements or dedicated infrastructure improvements
related thereto and all future phases of such development as shown on master
plans, maps and site plans of Borrower and/or St. Joe Timberland dated on or
before the date hereof; and

(2) Any Property owned by St. Joe Timberland as to which Borrower and/or St. Joe
Timberland commences pre-development as a residential, commercial or mixed use
community. Pre-development of a parcel of Property shall be deemed to have
commenced when:

(a) Borrower and/or St. Joe Timberland has filed an application for a
development order with respect to such Property (including any application for a
development permit, building permit, zoning permit, plat approval,
certification, variance, application for development approval pursuant to
Chapter 380, Florida Statutes, application for an amendment to the comprehensive
plan for any municipality or county in Florida, or other action, in each case
having the effect of permitting residential, commercial or mixed used
development of such Property, including all other development customarily
associated therewith); and

 

3



--------------------------------------------------------------------------------

(b) Borrower has given Administrative Agent and Lenders written notice of the
reclassification of such Property as Development Property.

Notwithstanding the foregoing, any Property which is classified as Development
Property under this subparagraph (2) shall cease to constitute Development
Property if the application for a development order is denied and Borrower
and/or St. Joe Timberland has unsuccessfully appealed such denial and exhausted
its appeal rights or such appeal rights have otherwise expired.

The total Development Property shall not exceed 24,000 acres at any time. As of
the date hereof, the Development Properties consist of (i) Landings at Wetappo,
(ii) RiverCamps on Crooked Creek, (iii) RiverSide at Chipola, (iv) WaterSound,
(v) WindMark Beach and (vi) Phase I and Phase II of VentureCrossings Enterprise
Centre at West Bay, which collectively constitute approximately 6,569 acres.

SECTION 3.03. Amendment to Section 1.01. The definition of “Identified Mortgaged
Property” in Section 1.01 of the Credit Agreement is amended and restated to
read in its entirety as follows:

“Identified Mortgaged Property” means Properties described in Schedule 1.01 –
Identified Mortgaged Property (as such schedule is amended from time to time
pursuant to the terms of this Agreement), which Properties shall consist of not
fewer than 200,000 acres in the aggregate.

SECTION 3.04. Amendment to Section 1.01. The definition of “Revised Property
Schedule” shall be added to Section 1.01 of the Credit Agreement in proper
alphabetical order as follows:

“Revised Property Schedule” shall have the meaning set forth in Section 5.31.

SECTION 3.05. Amendment to Section 4.34. Section 4.34 of the Credit Agreement is
amended and restated to read in its entirety as follows:

SECTION 4.34. Mortgaged Properties. Schedule 1.01, as amended by the most recent
Compliance Certificate or Revised Property Schedule, if any, delivered by the
Borrower to the Administrative Agent, is a correct and complete list of all
Identified Mortgage Properties. All Mortgaged Properties are owned in fee simple
by St. Joe Timberland. The representations and warranties of St. Joe Timberland
set forth in Sections 6(e), 6(g), 6(j) and 6(k) of the Security Agreement in the
form attached hereto as Exhibit H and in Sections 2.04 and 8.02 of the Mortgage
in the form attached hereto as Exhibit J, with respect to each Property owned by
St. Joe Timberland, are true and correct in all material respects.

 

4



--------------------------------------------------------------------------------

SECTION 3.06 Amendment to Section 5.01. Section 5.01(c) of the Credit Agreement
is amended and restated to read in its entirety as follows:

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit M and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or authorized officers of the Borrower (i) setting forth
in reasonable detail the calculations required to establish whether the Loan
Parties were in compliance with the requirements of Sections 5.03, 5.04, 5.05,
5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12. 5.30, 5.31 (as to Cash Liquidity) and
5.36 on the date of such financial statements, (ii) setting forth the identities
of the respective Subsidiaries on the date of such financial statements,
(iii) setting forth a list of all Properties acquired and sold or otherwise
transferred by St. Joe Timberland since the date of the delivery of the previous
Compliance Certificate, such list to identify such Property’s location,
indicating whether such Property is an Identified Mortgaged Property and
certifying that all documents, information and other materials required to be
delivered pursuant to Section 5.31 have been previously delivered or are being
delivered with respect to any such acquired Property which is Identified
Mortgaged Property, (iv) setting forth the ratio of Total Indebtedness to Total
Asset Value as of the end of the applicable fiscal period and (v) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Loan
Parties are taking or propose to take with respect thereto;

SECTION 3.07 Amendment to Section 5.13. Section 5.13(h) of the Credit Agreement
is amended and restated to read in its entirety as follows:

(h) (1) that certain Pulpwood Supply Agreement dated as of November 1, 2010,
between St. Joe Timberland and Smurfit-Stone Container Corporation; and
(2) timber or fiber supply agreements which when combined with all other timber
or fiber supply agreements entered into after the date of this Agreement
encumber less than 50,000 acres in the aggregate unless approved by the
Administrative Agent (which consent shall not be unreasonably withheld);

SECTION 3.08. Amendment to Section 5.13. New subsection (o) is added to
Section 5.13 of the Credit Agreement, as follows:

(o) any conservation easement, as defined in Section 704.06, Florida Statutes,
or any land bank established for wetland and/or carbon mitigation credits.

 

5



--------------------------------------------------------------------------------

SECTION 3.09. Amendment to Section 5.16. That portion of Section 5.16 of the
Credit Agreement starting with subsection (e) and continuing through the end of
Section 5.16 is amended and restated to read in its entirety as follows:

(e) the foregoing limitation on the sale, lease or other transfer of assets
shall not prohibit a transfer of assets (in a single transaction or in a series
of related transactions) unless the assets to be so transferred shall cause St.
Joe Timberland to hold less than 250,000 acres of Land as fee simple owner
(excluding any Encumbered Land (as defined in Section 5.13(1)), any parcels
subject to any outstanding timber offering, sale, conveyance, deed or
encumbrance, any Development Property, and any parcels subject to conservation
easements or land bank agreements described in Section 5.13(o)); provided that,
notwithstanding any of the foregoing, after a Trigger Event has occurred, St.
Joe Timberland shall not sell, lease or otherwise transfer, or enter into any
agreement or arrangement to sell, lease or otherwise transfer, any of its
Properties or other assets (other than sales of Development Properties in the
ordinary course of business) without the prior written consent of the
Administrative Agent (in its sole discretion). Within ten (10) business days
after the sale of any Development Property in the ordinary course of business
following the occurrence of a Trigger Event, the Borrower shall prepay the
Revolver Advances in an amount equal to all after-tax cash proceeds (net of
reasonable and customary out-of-pocket fees and expenses, including market rate
brokerage fees) from the sale of such Development Property.

SECTION 3.10. Amendment to Section 5.31. Section 5.31 of the Credit Agreement is
amended and restated to read in its entirety as follows:

SECTION 5.31 Maintenance and Required Substitution of Identified Mortgaged
Property. St. Joe Timberland at all times (a) shall maintain fee simple
ownership of not fewer than 250,000 acres of Land (excluding any Encumbered Land
(as defined in Section 5.13(1)), any parcels subject to any outstanding timber
offering, sale, conveyance, deed or encumbrance, any Development Property, and
any parcels subject to conservation easements or land bank agreements described
in Section 5.13(o)), and (b) shall have set forth on Schedule 1.01 a listing and
legal descriptions of Property it owns in fee simple that in the aggregate
consists of at least 200,000 acres. No later than sixty (60) days after the
earlier of (i) (A) a request for a Revolver Advance or (B) a drawing under a
Letter of Credit which is not reimbursed within three (3) business days
following demand for reimbursement by the Administrative Agent, (ii) a Trigger
Event or (iii) the date on which the Borrower fails to maintain Cash Liquidity
of at least $30,000,000, the Borrower shall have satisfied the following
requirements: (x) delivery to the Administrative Agent of a replacement Schedule
1.01 providing a listing and legal descriptions for Properties the Borrower owns
in fee simple that in the aggregate consist of at least 200,000 acres (excluding
any Encumbered Land (as defined in Section 5.13(1)), any parcels subject to any
outstanding timber offering, sale, conveyance, deed or encumbrance, any
Development Property, and any parcels subject to conservation easements or land
bank agreements described in Section 5.13(o)) which are legally sufficient to
attach to the Mortgages (the “Revised Property Schedule”) and (y) receipt by the
Administrative Agent of all items described in Section 3.01(m) with respect to
the

 

6



--------------------------------------------------------------------------------

Properties identified on the Revised Property Schedule, all reasonably
satisfactory to the Administrative Agent. Failure to deliver the Revised
Property Schedule to the Administrative Agent as required herein shall
constitute an Event of Default.

SECTION 3.11. Amendment to Section 5.38. Section 5.38(a)(i) of the Credit
Agreement is amended and restated to read in its entirety as follows:

(i) execute and deliver to the Administrative Agent on behalf of the Secured
Parties the Timberland Collateral Documents (with such modifications thereof as
may be reasonably required by the Administrative Agent), which shall be
effective to create in favor of the Administrative Agent on behalf of the
Secured Parties a first priority pledge of and/or a lien on substantially all of
the assets of St. Joe Timberland (other than (A) the Encumbered Land, but only
to the extent the recordation of the Timberland Collateral Documents would
result in an event of default under the existing mortgage or deed of trust
encumbering the Encumbered Land, and (B) the Development Properties) subject to
such exceptions as are reasonably satisfactory to the Administrative Agent

SECTION 4. Reaffirmation. To induce the Administrative Agent and the Lenders to
enter into this Amendment, the Borrower hereby (a) restates and renews each and
every representation and warranty heretofore made by it under, or in connection
with the execution and delivery of, the Credit Agreement and the other Loan
Documents (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), and
(b) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and in the Loan Documents.

SECTION 5. Consent by the Guarantors. The Guarantors consent to the foregoing
amendments. Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents, (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents and (iv) hereby confirms and
agrees that its guaranty under the Credit Agreement shall continue and remain in
full force and effect after giving effect to this Amendment.

SECTION 6. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;

(b) the Administrative Agent shall have received resolutions from the Borrower
and the Guarantors and other evidence as the Administrative Agent may reasonably
request, respecting the authorization, execution and delivery of this Amendment;

 

7



--------------------------------------------------------------------------------

(c) the fact that the representations and warranties of the Borrower and the
Guarantors contained in Section 8 of this Amendment shall be true on and as of
the date hereof; and

(d) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

SECTION 7. No Other Amendment. Except for the amendments set forth above and
those contained in the First Amendment to Credit Agreement dated October 30,
2008 (“First Amendment”), the Second Amendment to Credit Agreement dated
February 20, 2009 (“Second Amendment”), the Third Amendment to Credit Agreement
dated May 1, 2009 (“Third Amendment”), the Fourth Amendment to Credit Agreement
dated October 15, 2009 (“Fourth Amendment”), the Fifth Amendment to Credit
Agreement dated December 23, 2009 (“Fifth Amendment”) and the Sixth Amendment to
Credit Agreement dated January 12, 2011 (the “Sixth Amendment”), the text of the
Credit Agreement shall remain unchanged and in full force and effect. On and
after the Seventh Amendment Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment and
this Amendment. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment and this Amendment shall be construed together as a single
agreement. Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended. The Lenders and the Administrative
Agent do hereby reserve all of their rights and remedies against all parties who
may be or may hereafter become secondarily liable for the repayment of the
Notes. The Borrower and the Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, and the other Loan Documents
being hereby ratified and affirmed. The Borrower and the Guarantors hereby
expressly agree that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.

SECTION 8. Representations and Warranties. The Borrower and the Guarantors
hereby represent and warrant to each of the Lenders as follows:

(a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.

(b) The Borrower and the Guarantors have the power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by them.

 

8



--------------------------------------------------------------------------------

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and the Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its terms.

(d) The execution and delivery of this Amendment and the performance by the
Borrower and the Guarantors hereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and the
Guarantors are or may become bound.

SECTION 9. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 10. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.

SECTION 11. Effective Date. This Amendment shall be effective as of March 31,
2011 (the “Seventh Amendment Effective Date”).

SECTION 12. Expenses. The Borrower and the Guarantors agree to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

SECTION 13. Further Assurances. The Borrower and the Guarantors agree to
promptly take such action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Amendment.

SECTION 14. Amendment Fee. The Borrower and the Guarantors shall pay to the
Administrative Agent for the ratable account of each approving Lender an
amendment fee in an amount equal to the product of: (i) the amount of such
Lender’s Revolver Commitment, times (ii) 0.05%.

SECTION 15. Waiver of Claims or Defenses. The Borrower and the Guarantors
represent that none of them has any set-offs, defenses, recoupments, offsets,
counterclaims or other causes of action against the Administrative Agent or the
Lenders relating to the Loan Documents and the indebtedness evidenced and
secured thereby and agree that, if any such set-off, defense, counterclaim,
recoupment or offset otherwise exists on the date of this Amendment, each such
defense, counterclaim, recoupment, offset or cause of action is hereby waived
and released forever.

 

9



--------------------------------------------------------------------------------

SECTION 16. Release of Claims. For and in consideration of the obligations set
forth herein and intending to be legally bound hereby, the Borrower and the
Guarantors do remise, release and forever discharge the Administrative Agent and
the Lenders, and their respective successors and assigns, of and from and all
manner of actions, causes of actions, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands of whatsoever nature, in law, in equity
or in admiralty, direct or indirect, known or unknown, matured or not matured,
including for contribution and/or indemnity, that the Borrower or any Guarantor
ever had or now has, including, without limitation, those with respect to any
and all matters alleged or which could have been alleged, with respect to the
Loan Documents or the making or administration of any loans or advances up to
and including the date of this Amendment. The general release hereby entered
into and executed by Borrower and the Guarantors is intended by Borrower and the
Guarantors to be final, complete and total as to all matters that have arisen or
occurred up to and including the date of this Amendment.

SECTION 17. Loan Document. This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 18. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 19. Entire Agreement. This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.

SECTION 20. Notices. All notices, requests and other communications to any party
to the Loan Documents, as amended hereby, shall be given in accordance with the
terms of Section 9.01 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

THE ST. JOE COMPANY By:  

LOGO [g259432ex10_40pg11a.jpg]

Name:   William S. McCalmont Title:   Executive Vice President and CFO  
[CORPORATE SEAL] ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C. By:  

LOGO [g259432ex10_40pg11b.jpg]

Name:   William S. McCalmont Title:   Executive Vice President and CFO  
[CORPORATE SEAL] ST. JOE FINANCE COMPANY By:  

LOGO [g259432ex10_40pg11c.jpg]

Name:   William S. McCalmont Title:   President   [CORPORATE SEAL]

 

11



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent and as a Lender

  By:  

LOGO [g259432ex10_40pg12.jpg]

  (SEAL) Name:   Matthew W. Rush   Title:   Senior Vice President  

[Signature Page to The St. Joe Company Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

LOGO [g259432ex10_40pg13a.jpg]

  (SEAL) Name:  

J.T. Johnston Coe

  Title:  

Managing Director

  By:  

LOGO [g259432ex10_40pg13b.jpg]

  (SEAL) Name:  

Susan LeFevre

  Title:  

Managing Director

 

[Signature Page to The St. Joe Company Seventh Amendment to Credit Agreement)